Exhibit 10.6

 

PriceSmart, Inc.

9740 Scranton Road

San Diego, CA 92121-1745

Tel 858 404-8800

Fax 858 404-8848

www.pricesmart.com

 

[GRAPHIC]

 

May 20, 2004

 

Joe Satz, Esq.

Price Entities, Inc.

7979 Ivanhoe, Suite 520

La Jolla, CA. 92037

 

Re: Santiago Agreement of Purchase and Sale (“Agreement”)

 

Dear Joe,

 

Following up on our telephone conversation of yesterday, May 19, this will
confirm that within three business days after the Effective Date the Title
Commitment was ordered, per section 1.07 A of the Agreement, and that I
currently have the following items:

 

  1. A survey of the Subject Property, with maps attached thereto;

 

  2. A Soils/Engineering Report with regard to the Subject Property;

 

  3. “As Built” plans for the Subject Property; and

 

  4. The Leases/Subleases referenced in Section 1.14A of the Agreement.

 

Per our discussion, you and I have agreed that all of these items may be
hand-delivered to you within the next week. We have also agreed that the
remaining items referenced in Sections 1.07 B and 1.14 will be delivered to you
by the end of this month.

 

Additionally, we have agreed that Section 2.03 B of the Agreement is amended and
shall hereafter be deemed to state the following:

 

Within fifteen (15) days after the Purchase Price has been adjusted pursuant to
Section 1.04 B of this Agreement, the Boards of Directors of PriceSmart, Inc.
and Inmobiliaria PriceSmart, S. A., and/or an authorized Committees of such
Boards have approved the final terms and conditions of the sale to Purchaser of
the Subject Property under this Agreement.

 



--------------------------------------------------------------------------------

Joe, I trust this is consistent with your understanding, and I would appreciate
receiving a countersigned copy of this letter for my files.

 

Thank you.

Very Truly Yours, PriceSmart, Inc.

/s/ Robert M. Gans

Robert M. Gans

Executive Vice President & General Counsel

 

RMG:pss

 

Accepted:

       

/s/ James F. Cahill

     

Dated: MAY 25, 2004

James F. Cahill

       

The Price Group, LLC

       

 